Exhibit 10.1

AMENDMENT TO LOAN AGREEMENT,

NON-REVOLVING LINE OF CREDIT PROMISSORY NOTE,

AND RELATED LOAN AND SECURITY DOCUMENTS

AMENDMENT TO REVOLVING CREDIT LOAN AND SECURITY

AGREEMENT, RENEWAL COMMERCIAL TERM PROMISSORY

NOTE, AND RELATED LOAN AND SECURITY DOCUMENTS

AMENDMENT TO MORTGAGE AND NOTE MODIFICATION AND

RENEWAL AGREEMENT, AND RENEWAL COMMERCIAL

PROMISSORY NOTE, AND RELATED LOAN AND SECURITY DOCUMENTS

These amendments (collectively, the “Amendments”) are made and entered into
effective as of the 9th day of September, 2015, by and between ODYSSEY MARINE
EXPLORATION, INC., a Nevada corporation (“Borrower”), and FIFTH THIRD BANK, an
Ohio banking corporation, (“Lender”).

RECITALS

A. Non-Revolving Loan. Borrower requested, and Lender made available to
Borrower, a loan (the “Non-Revolving Loan”) in the amount of $10,000,000.00, as
evidenced by that certain Non-Revolving Line of Credit Promissory Note made by
Borrower in favor of Lender dated May 7, 2014, in the original principal amount
of Ten Million and 00/100 Dollars ($10,000,000.00) (the “Non-Revolving Note”).
The Non-Revolving Loan is evidenced by, among other things, that certain Loan
Agreement made by Borrower and Lender, dated May 7, 2014 (the “Non-Revolving
Loan Agreement”), as amended. The foregoing documents described in this Recital
A and all other documents evidencing, securing, executed or delivered in
connection with the Non-Revolving Loan are referred to hereinafter as the
“Non-Revolving Loan Documents.”

B. Revolving Loan. Borrower is also the borrower from Lender in the amount of
$5,000,000.00 (the “Revolving Loan”), as evidenced by that certain Renewal
Commercial Term Promissory Note made by Borrower in favor of Lender dated
July 11, 2013, in the original principal amount of Five Million and 00/100
Dollars ($5,000,000.00) (the “Revolving Note”). The Revolving Loan is evidenced
by, among other things, that certain Revolving Credit Loan and Security
Agreement made by Borrower and Lender, dated February 7, 2008, as amended. The
foregoing documents described in this Recital B and all other documents
evidencing, securing, executed or delivered in connection with the Revolving
Loan are referred to hereinafter as the “Revolving Loan Documents.”

C. Mortgage Loan. Borrower is also the borrower from Lender in the amount of
$1,302,000.00 (the “Mortgage Loan”), as evidenced by that certain Renewal
Commercial Promissory Note dated July 11, 2013, in the original principal amount
of One Million Three Hundred Two Thousand and 00/100 Dollars ($1,302,000.00).
The Mortgage Loan is evidenced and secured, among other things, by that certain
Mortgage and Note Modification and Renewal Agreement granted by Borrower in
favor of Lender dated July 11, 2013 and recorded in O.R.

 

1



--------------------------------------------------------------------------------

Book 22033, Page 407 of the Official Records of Hillsborough County, Florida
(the “Mortgage”). The foregoing documents described in this Recital C and all
other documents evidencing, securing, executed or delivered in connection with
the Mortgage Loan are referred to hereinafter as the “Mortgage Loan Documents.”

D. Borrower has requested Lender to modify the payment obligations of the
Non-Revolving Note and to extend the Maturity Date of the Odyssey Notes (as
defined below), and Lender is willing to do so on the terms and conditions
hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto do hereby agree as follows:

1. Recitals. The Recitals hereinabove contained are true and correct and are
made a part hereof.

2. Definitions. The Non-Revolving Loan, the Revolving Loan and the Mortgage Loan
are collectively referred to as the “Odyssey Loans.” The Non-Revolving Note, the
Revolving Note and the Mortgage Note are collectively referred to as the
“Odyssey Notes.” The Non-Revolving Loan Documents, the Revolving Loan Documents
and the Mortgage Loan Documents are collectively referred to as the “Odyssey
Loan Documents.” Capitalized terms used but not defined herein shall have the
meaning ascribed thereto in the applicable Odyssey Loan Documents.

3. Odyssey Loan Extensions. So long as no Event of Default (as hereafter
defined) occurs hereunder and subject to the conditions set forth in these
Amendments, Lender agrees to extend the Maturity Date of each of the Odyssey
Notes through December 17, 2015 (the “Extended Maturity Date”).

4. Payments to Lender. In addition to the terms of payment set forth in the
Odyssey Notes and other Odyssey Loan Documents, Borrower shall make the
following payments to Lender:

(a) Borrower shall simultaneously with the execution of these Amendments pay to
Lender (i) a modification fee in the amount of Twenty-Five Thousand Dollars
($25,000.00), and (ii) all costs and expenses incurred in connection with the
negotiating and preparation of these Amendments and the transactions
contemplated hereby, including without limitation Lender’s attorneys’ fees and
costs.

(b) Borrower shall pay into the Interest Reserve Accounts for the Odyssey Loans
that have an Interest Reserve Account, simultaneously with execution of these
Amendments, the amount necessary to bring the balances of such accounts up to
the amount reasonably estimated by Lender to prefund the amount of interest to
be due and payable by Borrower for the combined Odyssey Loans through the
Extended Maturity Date. The prefunding amount for the Non-Revolving Loan is One
Hundred Forty-Six Thousand Four Hundred Fourteen and 03/100ths Dollars
($146,414.03). The prefunding amount for the Revolving Loan is Fifty-Five
Thousand Four Hundred Nineteen and 81/100ths Dollars ($55,419.81). The
prefunding amount for the

 

2



--------------------------------------------------------------------------------

Mortgage Loan is Fifty-Seven Thousand Four Hundred Ninety-Five and 29/100ths
Dollars ($57,495.29). If Lender reasonably believes that the amount remaining at
any time in an Interest Reserve Account is inadequate to fully fund the interest
due for all Odyssey Loans through the Extended Maturity Date, Borrower shall pay
the amount of the estimated deficiency into an Interest Reserve Account
designated by Lender within ten (10) days after notice of such deficiency is
given by Lender to Borrower.

(c) Lender waives the principal payment due under the Non-Revolving Loan on or
before August 31, 2015, of One Million Four Hundred Thousand and 00/100 Dollars
($1,400,000.00) provided for in Paragraph 4(b) of that certain First Amendment
To Loan Agreement, Non-Revolving Line Of Credit Promissory Note, Assignment And
Security Agreement And Pledge Of Deposit Account, Salvage Proceeds Account, And
Assignment And Security Agreement And Pledge Of Deposit Account, Interest
Reserve Account dated May 7, 2015, by Borrower and Lender. All of other
provisions of such Paragraph remain in full force and effect.

(d) Borrower shall continue to pay all amounts due each month under the Odyssey
Notes until the Extended Maturity Date, at which time all principal and accrued
interest with respect to all Odyssey Loans shall be immediately due and payable.

5. Closing Requirements. As a condition precedent to Lender’s execution and
delivery of these Amendments:

(a) Lender shall have received the following documents, duly authorized and
executed by Borrower, each in form and substance satisfactory to Lender in
Lender’s sole and absolute discretion:

(i) Three originals of these Amendments (or counterparts hereto), duly
authorized and executed by Borrower;

(ii) Borrower’s Certificate;

(iii) Assurance Agreement;

(iv) Allonge to the Non-Revolving Note;

(v) Allonge to the Revolving Note;

(vi) Allonge to the Mortgage Note;

(vii) Amendment to Mortgage;

(viii) Closing Statement; and

(ix) Such other documents or instruments deemed to be necessary or proper by
Lender to effectuate the terms of this Agreement.

 

3



--------------------------------------------------------------------------------

(b) Lender shall have received from Borrower such financial information as
contained in the sworn Borrower’s Affidavit, which has been executed at the same
time as this Agreement.

(c) Borrower shall be in compliance with all of the other terms of the Loan and
the Additional Loans.

6. Covenants. Borrower agrees as follows:

(a) Borrower shall continue to comply with all applicable covenants,
obligations, terms and conditions of the Odyssey Loan Documents and these
Amendments.

(b) Borrower will give Lender prompt prior written notice of any pending or
projected inability of Borrower to pay its monetary business obligations in full
when due, and provide to Lender such detailed information concerning the same as
Lender may request.

(c) Borrower acknowledges and agrees that any default under any indebtedness
existing from time to time of Borrower to Lender of any kind or nature,
including without limitation the Odyssey Loans, is a default under all
indebtedness of Borrower to Lender, whether or not so specified in the
provisions of any particular loan. In addition, Borrower acknowledges and agrees
that Lender shall have the benefit of all collateral given by Borrower to or for
the benefit of Lender with respect to all indebtedness of Borrower to Lender,
with the result that all indebtedness of Borrower to Lender is cross-defaulted
and cross-collateralized, whether or not so specified in the provisions of any
particular loan.

7. Confirmation of the Odyssey Loans and the Amounts Due. Borrower, in
consideration of the matters described in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
hereby covenants and agrees for the benefit of Lender and its respective
successors, transferees, participants and assigns as follows:

(a) As of August 28, 2015, the aggregate outstanding balances on the
Non-Revolving Note, prior to payments under Section 4 above, are:

 

Principal

   $ 7,684,514.25   

Interest

   $ 26,602.59      

 

 

 

TOTAL

   $ 7,711,116.84   

(b) As of August 28, 2015, the aggregate outstanding balances on the Revolving
Note, prior to payments under Section 4 above, are:

 

Principal

   $ 3,000,000.00   

Interest

   $ 8,652.08   

TOTAL

   $ 3,008,652.08   

 

4



--------------------------------------------------------------------------------

(c) As of August 28, 2015, the aggregate outstanding balances on the Mortgage
Note, prior to payments under Section 4 above, are:

 

Principal

   $ 1,033,250.00   

Interest

   $ 2,262.39   

TOTAL

   $ 1,035,512.39   

(d) Borrower acknowledges that such amounts exclude all fees and expenses
charged or incurred by Lender in connection with these Amendments.

(e) The Odyssey Loan Documents are valid and enforceable according to their
terms.

8. Events of Default. In addition to events of default set forth in the Odyssey
Loan Documents, Lender shall be entitled to exercise all rights and remedies
available under each of the Odyssey Loan Documents and applicable law upon the
occurrence of the following events (each, an “Event of Default”):

(a) if any of the representations, warranties or covenants made by Borrower
either set forth in these Amendments or in any of the Odyssey Loan Documents or
in any other document delivered in connection with these Amendments are
determined at any time to have been known to Borrower to be false or misleading
in any material respect when made and adversely affect the interests of Lender;
or

(b) if Borrower fails to duly and promptly observe, perform and discharge any
covenant, term, condition or agreement contained in these Amendments or in any
of the Odyssey Loan Documents (without the application of any applicable notice
or cure period set forth therein).

9. Remedies. Upon the occurrence of an Event of Default, in addition to all of
the rights and remedies available to Lender under the Odyssey Loan Documents and
applicable law, interest shall be calculated retroactively from September 1,
2015, at the Default Interest Rate, such that all accrued and accruing default
interest shall become immediately due and payable. Borrower acknowledges and
confirms that all grace or cure periods provided in any of the Odyssey Loan
Documents are hereby deleted and of no force or effect, and, upon the occurrence
of any Event of Default as defined in any of the Odyssey Loan Documents or these
Amendments, Lender shall be entitled to immediately exercise all rights and
remedies available under the Odyssey Loan Documents, these Amendments and
applicable law against Borrower, including the right to declare the unpaid
principal balance and accrued but unpaid interest on the Odyssey Notes, and all
other amounts due under the Odyssey Notes and Odyssey Loan Documents, at once
due and payable.

10. Representations and Warranties and Agreements. Borrower represents and
warrants, covenants and agrees, as applicable, as follows:

(a) Borrower hereby affirms and warrants that all of the warranties made in the
Odyssey Loan Documents, and any other documents or instruments recited herein or

 

5



--------------------------------------------------------------------------------

executed with respect thereto directly or indirectly, are true and correct as of
the date hereof (except to the extent such representations and warranties
expressly related only to an earlier date, in which case as of such earlier
date) and that Borrower is not in default of any of the foregoing nor aware of
any default with respect thereto, and that Borrower has no defenses or rights of
offset with respect to any indebtedness to the Bank.

(b) Release of Lender and Waiver of Defenses. To induce Lender to enter into
this Agreement, Borrower, for itself and for its agents, attorneys,
predecessors, successors, and assigns, hereby releases Lender and its
predecessors, successors, assigns, officers, managers, directors, shareholders,
employees, agents, servicers, special servicers, attorneys (including Carlton
Fields Jorden Burt, P.A. and its employees, representatives, parent
corporations, subsidiaries, and affiliates (collectively referred to as the
“Lender Affiliates”), jointly and severally from any and all claims,
counterclaims, demands, damages, debts, agreements, covenants, suits, contracts,
obligations, liabilities, accounts, offsets, rights, actions, negligence, and
causes of action for contribution and indemnity of every kind or description,
whether arising at law or in equity, whether presently possessed or, whether
known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether presently accrued or to be accrued, whether absolute or
contingent, foreseen or unforeseen, and whether or not heretofore asserted, for
or because of or as a result of any act, omission, communication, transaction,
occurrence, representation, promise, damage, breach of contract, fraud,
violation of any statute or law, commission of any tort, or any other matter
whatsoever or thing done, omitted or suffered to be done by Lender and/or the
Lender Affiliates, which has occurred in whole or in part, or was initiated at
any time from the beginning of time up to and immediately preceding the moment
of the execution of this Agreement. Borrower hereby agrees that all defenses and
matters of set-off (except for sums received pursuant to this agreement) in
connection with the Loans are hereby waived and released. The rights and
defenses being waived and released hereunder include without limitation any
claim or defense based on the Bank having charged or collected interest at a
rate greater than that allowed to be contracted for by applicable law as changed
from time to time, provided, however, in no event shall such waiver and release
be deemed to change or modify the terms of the Loan Documents which provide that
sums paid or received in excess of the maximum rate of interest allowed to be
contracted for by applicable law, as changed from time to time, reduce the
principal sum due, said provision to be in full force and effect.

(c) this Agreement is a valid, binding and enforceable obligation of Borrower
and does not violate any law, rule, regulation, contract or agreement otherwise
enforceable by or against the Borrower;

(d) all financial statements delivered by Borrower to Lender prior to the date
of these Amendments presented fairly, in all material respects, the financial
condition and results of operations of the Borrower on a consolidated basis as
of the dates and for the periods stated therein;

(e) Borrower has engaged an attorney or attorneys in connection with the
preparation and review of this Agreement, has specifically discussed with its
attorneys the meaning and effect of this Agreement, and has carefully read and
understood the scope of each provision contained herein, and has not relied upon
any representation or statement made by Lender or by any representative of
Lender with regard to the subject matter, basis or effect of this Agreement;

 

6



--------------------------------------------------------------------------------

(f) Borrower has entered into these Amendments voluntarily and has not been
coerced by Lender or any other party in any manner and have received actual and
adequate consideration to enter into these Amendments;

(g) Borrower shall comply with all applicable terms and conditions of the Loan
Documents as amended by these Amendments;

(h) Borrower has the power and authority to execute, deliver and perform all
terms under these Amendments and all related documents to which it is a party
and has taken all necessary action to authorize such execution, delivery and
performance. Borrower’s execution of these Amendments and its performance of its
obligations hereunder are not subject to any further approval, vote or
contingency from any person or committee;

(i) Borrower has disclosed all pending or overtly threatened litigation,
administrative ruling or investigation by any federal or state agency having
jurisdiction over Borrower which, if determined adversely to Borrower, would
have a material adverse effect on such Borrower’s execution, delivery, or
enforceability of these Amendments;

(j) The execution and delivery of these Amendments and the performance by
Borrower of its obligations hereunder will not conflict with or be a breach of
any provision of any law, regulation, judgment, order, decree, writ, injunction,
contract, agreement or instrument to which Borrower is subject; and Borrower has
obtained any consent, approval, authorization or order of any court or
governmental agency or body required for the execution, delivery and performance
by Borrower thereof; and

(k) Borrower believes, and has no cause or reason to not believe, that Borrower
can perform each and every covenant contained in these Amendments.

(l) These Amendments shall be deemed a Florida contract and shall be construed
according to the laws of the State of Florida, regardless of whether these
Amendments are executed by certain of the parties hereto in other states.

(m) Borrower confirms and ratifies that all Odyssey Loan Documents, as amended
by these Amendments, and all other documents given by Borrower to Lender in
connection with the Odyssey Loans are and remain valid, binding and enforceable.

11. Bankruptcy. Borrower hereby agrees that, in consideration of the recitals
and mutual covenants contained herein, and for other good and valuable
consideration, including the forbearance of Lender from exercising the rights
and remedies otherwise available to it under the Loan Documents, the receipt and
sufficiency of which are hereby acknowledged, in the event Borrower shall
(i) file with any bankruptcy court of competent jurisdiction or be the subject
of any petition (which Borrower fails to discharge within sixty (60) days of the
filing of such petition) under Title 11 of the U.S. Code, as amended; (ii) be
the subject of any order for relief issued under such Title 11 of the U.S. Code,
as amended; (iii) file or be the subject of any petition (which Borrower fails
to discharge within sixty (60) days of the filing of such petition)

 

7



--------------------------------------------------------------------------------

seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or other relief for debtors;
(iv) seek or consent to or acquiesce in the appointment of any trustee,
receiver, conservator, or liquidator; or (v) be the subject of any order,
judgment or decree entered by any court of competent jurisdiction approving a
petition filed against such party for any reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
present or future federal or state act or law relating to bankruptcy,
insolvency, or relief for debtors, Lender shall thereupon be entitled to relief
from any automatic stay imposed by Section 362 of Title 11 of the U.S. Code, as
amended, or otherwise, on or against the exercise of the rights and remedies
otherwise available to Lender as provided in Loan Documents, and as otherwise
provided by law. Borrower further represents and warrants that Borrower has not
entered into these Amendments or the transactions contemplated herein to provide
preferential treatment to Lender or any other creditor of Borrower in
anticipation of seeking relief under the Bankruptcy Code, nor has Borrower
entered into these Amendments or the transactions contemplated herein with the
actual intent to hinder, delay or defraud any creditors of Borrower.

12. No Novation. It is the intent of the parties hereto that these Amendments
shall not in any way adversely affect the lien rights or any other rights or
obligations of the parties under the Odyssey Loan Documents. To the extent these
Amendments or any provision hereof shall be construed by a court of competent
jurisdiction as operating to subordinate the lien priority of the Odyssey Loan
Documents to any claim which would otherwise be subordinate thereto (and
provided that ruling is not appealed or appealable), such provision or
provisions shall be void and of no force and effect; except that these
Amendments shall constitute, as to any provision so construed, a lien upon the
collateral subordinate to such third person’s claims, incorporating by reference
the terms of the applicable Odyssey Loan. The Odyssey Loan Documents shall then
be enforced pursuant to the terms therein contained, independent of any such
provisions.

13. Sale of Loan Documents. Lender, to the extent already provided in the
Odyssey Loan Documents, may from time to time, without prior notice to Borrower,
as the context so requires, sell or assign, in whole or in part, or grant
participations in, any or all of the Odyssey Notes and/or the obligations
evidenced thereby. In all events, the holder of any such sale, assignment or
participation, if the applicable agreement between Lender and such holder so
provides, shall be: (a) entitled to all the rights, obligations and benefits of
Lender; and (b) deemed to hold and may exercise the rights of setoff or banker’s
lien with respect to any and all obligations of such holder to Borrower in each
case as fully as though Borrower were directly indebted to such holder. Lender
may in its discretion give notice to Borrower of such sale, assignment or
participation; however, the failure to give such notice shall not affect any of
Lender’s or such holder’s rights.

 

8



--------------------------------------------------------------------------------

14. Miscellaneous.

(a) Lender is under no obligation to grant or to make any further or additional
loans to Borrower or to extend, amend or modify the Odyssey Loan Documents or
any other document executed in connection therewith.

(b) These Amendments shall be construed, interpreted, enforced and governed by
and in accordance with the laws of the State of Florida, excluding the
principles thereof governing conflicts of law.

(c) These Amendments shall be binding upon, and shall inure to the benefit of,
the respective successors and assigns of the parties hereto.

(d) Time is of the essence of each provision of these Amendments.

(e) Borrower shall pay all documentary stamp taxes, if any, intangible taxes, if
any, recording and filing costs and fees, Lender’s attorney’s fees and all other
costs and fees whatsoever incurred with respect to, growing from or arising out
of these Amendments and any other document or instrument executed in connection
with these Amendments. Borrower hereby agrees to indemnify, defend and hold
Lender harmless therefrom. If any such sums are advanced by Lender, they shall
be due and payable on demand and shall bear interest at the Default Rate until
paid.

(f) These Amendments and the Odyssey Loan Documents constitute the entire
agreement (including all representations and promises made) between the parties
with respect to the subject matter hereof and no modification or waiver shall be
effective unless in writing and signed by the party to be charged.

(g) The parties may execute these Amendments and any other agreement executed
pursuant to it in counterparts. Each executed counterpart will be deemed to be
an original, and all of them, together, will constitute the same agreement.
These Amendments will become effective as of its stated date of execution, when
each party has signed a counterpart and all the executed counterparts have been
delivered to Lender.

(h) The Odyssey Loan Documents and all of the documents executed in connection
with the foregoing and any and all prior modifications and extensions to any and
all of the foregoing, including without limitation those certain agreement
waiving right to jury, are hereby ratified, confirmed and approved in all
respects except as specifically amended by these Amendments.

(i) In the event the conditions to the effectiveness of these Amendments are not
satisfied on or prior to 5 p.m. on September 14, 2015, these Amendments shall be
automatically null and void and of no further force or effect.

VENUE AND ORAL STATEMENT

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THESE AMENDMENTS OR ANY OTHER ODYSSEY LOAN

 

9



--------------------------------------------------------------------------------

DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF FLORIDA OR IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF
FLORIDA. BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION
OF THE COURTS OF THE STATE OF FLORIDA AND OF THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF FLORIDA. BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

BORROWER AND LENDER AGREE THAT THEY WAIVE ALL RIGHTS TO RELY ON OR ENFORCE ANY
ORAL STATEMENTS MADE PRIOR TO OR SUBSEQUENT TO THE SIGNING OF THIS DOCUMENT.

WAIVER OF JURY TRIAL

BORROWER AND LENDER HEREBY AGREE AS FOLLOWS: (A) EACH OF THEM KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR OTHER LITIGATION (AN
“ACTION”) BASED UPON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THESE
AMENDMENTS OR ANY RELATED DOCUMENTS, INSTRUMENTS, OR AGREEMENTS (WHETHER ORAL OR
WRITTEN AND WHETHER EXPRESS OR IMPLIED AS A RESULT OF A COURSE OF DEALING, A
COURSE OF CONDUCT, A STATEMENT, OR OTHER ACTION OF EITHER PARTY); (B) NONE OF
THEM MAY SEEK A TRIAL BY JURY IN ANY SUCH ACTION; (C) NONE OF THEM WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION (IN WHICH A JURY TRIAL HAS BEEN WAIVED) WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED; AND
(D) NONE OF THEM HAS IN ANY WAY AGREED WITH OR REPRESENTED TO THE OTHER OF THEM
THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

[Signature page to Amendment]

IN WITNESS WHEREOF, the parties hereto have caused these Amendments to be
executed as of the day and year first above written.

 

WITNESSES:

    BORROWER:

/s/ Terese Jimenez

Print Name: Terese Jimenez

   

 

ODYSSEY MARINE EXPLORATION, INC.,

a Nevada corporation

/s/ Brenda D. Cook

    By:  

/s/ Philip S. Devine

Print Name: Brenda D. Cook

   

Name: Philip Devine

   

Title: Chief Financial Officer

 

STATE OF FLORIDA    )       ) SS:    COUNTY OF HILLSBOROUGH    )   

The foregoing instrument was acknowledged before me this 9th day of September,
2015, by Philip Devine, as the Chief Financial Officer of ODYSSEY MARINE
EXPLORATION, INC., a Nevada corporation, on behalf of the banking corporation,
who q is personally known to me or [X] produced his driver’s license as
identification.

 

   

/s/ Melisa Rivera Zambrana

   

NOTARY PUBLIC, State of Florida

 

   

Melisa Rivera Zambrana

   

Print Name

 

    Commission No.                          My Commission Expires:
                    

 

11



--------------------------------------------------------------------------------

[Signature page to Amendment]

 

WITNESSES:    

LENDER:

 

/s/ Marshall S. Fox

Print Name: Marshall S. Fox

   

FIFTH THIRD BANK, an Ohio banking

corporation

/s/ Allen L. Beckes

    By:  

/s/ Thomas J. Carroll

Print Name: Allen S. Beckes

   

Name: Thomas J. Carroll

   

Title: Vice President

 

STATE OF FLORIDA    )       ) SS:    COUNTY OF ORANGE    )   

The foregoing instrument was acknowledged before me this 10th day of September,
2015, by Thomas J. Carroll, as the Vice President of FIFTH THIRD BANK, an Ohio
banking corporation, successor by merger with Fifth Third Bank, a Michigan
banking corporation, on behalf of the banking corporation, who [X] is personally
known to me or q produced his driver’s license as identification.

 

   

/s/ Gloria S. Gladeau

   

NOTARY PUBLIC, State of Florida

 

 

   

Print Name

 

   

Commission No.

 

    My Commission Expires:

 